174 S.E.2d 76 (1970)
STATE of North Carolina
v.
L. E. DAUGHTRY, Jessie Matthews, and James E. Scott.
No. 702SC161.
Court of Appeals of North Carolina.
May 27, 1970.
Certiorari Denied July 14, 1970.
*77 Atty. Gen. Robert Morgan by Trial Atty. Charles M. Hensey, Raleigh, for the State.
LeRoy Scott, Washington, for defendants-appellants.
CAMPBELL, Judge.
In addition to Mr. Scott, Arthur J. Hanes, Sr., and Fred Blanton, Jr., members of the Alabama Bar, purportedly appeared for the defendants. Since neither Hanes nor Blanton is a member of the North Carolina Bar and not authorized to appear in this case in compliance with the North Carolina law, G.S. § 84-4.1, they will not be considered as participating attorneys.
The judgment was entered in the trial court on 9 October 1969. According to Rule 5 of the Rules of Practice in the Court of Appeals of North Carolina it was necessary that the record on appeal be docketed within 90 days thereafter unless the trial tribunal for good cause extended the time, not exceeding an additional 60 days, for docketing the record on appeal. Consequently, without an extension by the trial tribunal, the record on appeal should have been docketed in this Court on 7 January 1970. It was actually docketed on 19 January 1970 which was 12 days late. There was no order from the trial tribunal entered under the provisions of Rule 5, supra, extending the time within which the record on appeal might be docketed.
For failure to comply with the rules of this Court, this appeal, pursuant to Rule 17, is
Dismissed.
PARKER and VAUGHN, JJ., concur.